Order entered February 4, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00035-CV

                                 CODY MURPHY, Appellant

                                               V.

                               KILLER RIDEZ, INC, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-05462-E

                                           ORDER
       The Court has before it the parties’ January 30, 2013 joint motion to substitute mediator.

The Court GRANTS the motion and ORDERS that Gary Berman serve as mediator in this

matter. All other provisions of the Court’s January 28, 2013 mediation order remain in effect.


                                                      /s/   MARY MURPHY
                                                            JUSTICE